Case: 5:16-cr-00005-JMH-EBA Doc #: 112 Filed: 03/22/21 Page: 1 of 21 - Page ID#: 940



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                        CENTRAL DIVISION at LEXINGTON

   UNITED STATES OF AMERICA,            )          Criminal Case No.
                                        )         5:16-cr-5-JMH-EBA-1
          Plaintiff,                    )
                                        )          Civil Action No.
   v.                                   )        5:18-cv-527-JMH-EBA
                                        )
   JASON EDWARD MYERS                   )         MEMORANDUM OPINION
                                        )             AND ORDER
          Defendant.                    )

                                        ***

         This matter comes before the Court on Magistrate Judge Edward

  B.    Atkins’s   Report   and   Recommendation      [DE   104]   recommending

  Defendant Jason Edward Myers’s Motion to Vacate or Set Aside

  Judgment and Sentence Under 28 U.S.C. § 2255 [DE 73] be denied.

  Myers filed a timely Objection to the Report and Recommendation

  [DE 108], so his Motion [DE 73] is ripe for review by this Court.

         Magistrate Judge Atkins recommends Myers’s Motion [DE 73] be

  denied because he has failed to show his counsel was ineffective

  for allegedly (1) not informing him whether his prior Florida

  conviction for burglary was a qualifying predicate offense under

  the Armed Career Criminal Act, 18 U.S.C. § 924(e), and (2) failing

  to advise him of his option to enter an open plea to the one count

  indictment. [DE 73-1 at 2; DE 104 at 1]. It is further recommended

  that a certificate of appealability to the United States Court of

  Appeals for the Sixth Circuit be denied as well. [DE 104 at 3].



                                         1
Case: 5:16-cr-00005-JMH-EBA Doc #: 112 Filed: 03/22/21 Page: 2 of 21 - Page ID#: 941



        In this case, the record refutes Myers’s claims of ineffective

  assistance of counsel presented in his Motion [DE 73]. Thus,

  Myers’s petition for relief under § 2255 is DENIED, and the Court

  declines to issue a certificate of appealability.

                   I. FACTUAL AND PROCEDURAL BACKGROUND

        On January 8, 2019, Defendant Myers was charged by federal

  indictment with one count of being a felon in possession of a

  firearm, in violation of 18 U.S.C. § 922(g)(1). [DE 1]. During the

  criminal case, the United States and Myers, by and through court-

  appointed counsel Brandi N. Lewis, engaged in plea discussions.

  Due to his prior Florida burglary conviction, of particular concern

  to Myers was whether he qualified as an armed career criminal under

  18 U.S.C. § 924(e)(1). If Myers were to fall under § 924(e)(1), he

  faced a minimum term of imprisonment of 15 years. However, if the

  armed career criminal statute did not apply, Myers would have a

  maximum sentence of 10 years.

        As a result of those discussions, the United States offered

  Myers its first plea agreement. [DE 73-2]. On March 17, 2016, Myers

  received    a   letter    discussing       the   proposed   plea   agreement,

  indicating that based on his criminal history, the sentencing

  guidelines would likely recommend a range of 57 to 71 months. [DE

  98 at 8-9]. It was cautioned, however, that the Armed Career

  Criminal Act (“ACCA”) may apply to Myers, resulting in a different

  guideline range, approximately 262 to 327 months. [Id.]. At the

                                         2
Case: 5:16-cr-00005-JMH-EBA Doc #: 112 Filed: 03/22/21 Page: 3 of 21 - Page ID#: 942



  evidentiary hearing, Myers confirmed that he was prepared to accept

  the plea agreement until he became aware that the ACCA may apply.

  [Id. at 9]. Myers testified to the following:

        Q. But you didn’t enter a plea of guilty at that time

        A. No.

        Q. -correct?

        A. No. I tried to. I mean, that was my whole goal, is to

        go in there and plead guilty and – and – move on. And –

        then the armed career factor came up, and she [Lewis]

        tells me I’m looking at 262 months to 327 months.

  [DE 98 at 12-13].

        Following a re-arraignment hearing on April 11, 2016, the

  government withdrew the first plea agreement and offered a new

  plea agreement recommending a mandatory minimum of 180 months (15

  years) under the ACCA, but reserving Myers’s right to challenge

  the ACCA’s application. [DE 98 at 13, 37-39]. Lewis later met with

  Myers, who further testified to the following in regards to a plea

  agreement involving the possible ACCA sentencing enhancement:

        A. I come back the next day, and there’s another plea

        offer. Will I take an armed career? And I told her that,

        “No. I don’t want to take the armed career.” Because I

        didn’t think I was eligible for it. And the next day, it

        goes from armed career to 15 years. “Will you take just

        15 years, a binding plea?” And – and at this point I’m

                                         3
Case: 5:16-cr-00005-JMH-EBA Doc #: 112 Filed: 03/22/21 Page: 4 of 21 - Page ID#: 943



        losing – I’m losing all faith in – in -in anything she

        says, because she can’t give me a direct answer on – on

        anything, you know.

        Q. Well, what were you asking her to give you a direct

        answer on?

        A. If I was armed career eligible at this point. Because

        I went from looking at 41 to what I thought was 71

        months, which the paper here says 87 months at the high

        end to 262 to 327 months. That’s a considerable amount

        of more years, do you know what I mean, to jeopardize my

        life, you know. And – and I said, “My kids will be grown

        by the time I get out.”

  [DE 98 at 13-14].

        [...]

        A. The only question of pleading guilty was at the first

        plea agreement, which I though was the 41 to 71 months.

        And the next was at the armed career, which the plea was

        withdrawn and she asked me if I want to plead guilty to

        the armed career.

        Q. To the armed career?

        A. Yes. And that’s when she told me she didn’t know. And

        I asked her to remove herself from my case. Because if

        she can’t tell me if I’m armed career or what’s my best



                                         4
Case: 5:16-cr-00005-JMH-EBA Doc #: 112 Filed: 03/22/21 Page: 5 of 21 - Page ID#: 944



        objective to do here, that I need her off my case because

        I can’t gamble with 327 months. I’m just…

  [DE 98 at 14-16].

        Due to questions surround the applicability of the ACCA, Myers

  asked Lewis to remove herself from the case. [DE 98 at 15-16, 30].

  Counsel filed a motion to withdraw [DE 23], however the motion was

  denied. [DE 27]. Ultimately, Myers rejected the plea offer and

  proceeded to trial, losing the ability for a three-point sentence

  reduction for acceptance of responsibility. Following a jury trial

  in May 2016, the jury found Myers guilty. [DEs 33, 38, 46].

        Following Myers’s trial and prior to his sentencing, the

  United States Probation Office (“USPO”) prepared the Presentence

  Investigation Report (“PSR”). [DE 50]. The PSR [DE 50] contained

  a summary of the facts of the case and provided the recommended

  sentence which included enhancements under the ACCA. However,

  Lewis filed objections and the United States eventually conceded

  that Myers’s Florida burglary conviction was not considered a

  predicate offence under the ACCA. [DE 60]. Accordingly, on August

  15, 2016 Myers was sentenced to 120 months imprisonment, followed

  by three years of supervised release. [DE 46].

        Myers appealed his conviction to the Sixth Circuit, which was

  affirmed on August 30, 2017. [DE 64]. There is no evidence Myers

  petitioned for a writ of certiorari. On September 11, 2018, Myers,

  proceeding pro se, timely filed the present § 2255 Motion. [DE

                                         5
Case: 5:16-cr-00005-JMH-EBA Doc #: 112 Filed: 03/22/21 Page: 6 of 21 - Page ID#: 945



  73]. The United States responded to the motion shortly thereafter.

  [DE 78]. Following the United States response, Myers, through

  counsel,    filed    various     motions       pertaining   to     the   disclosure

  materials relevant to attorney-client privilege. On August 26,

  2019, an evidentiary hearing was held before Magistrate Judge

  Atkins. [DEs 93, 98]. On May 6, 2020, pursuant to 28 U.S.C. §

  636(b)(1)(B),       Magistrate   Judge        Atkins   submitted    a    Report   and

  Recommendation [DE 104] for the disposition of this matter. On

  June 1, 2020, Myers, through counsel, filed a timely Objection to

  the Report and Recommendation [DE 108].

        In addition to the motion to vacate [DE 73], Myers also filed

  a “Motion for Appeal” [DE 105], and a motion to remove his attorney

  [DE 109]. A motion to expedite this matter was then filed on

  December 11, 2020. [DE 111]. These motions remain pending before

  this Court and are likewise ripe for review.

                             II. STANDARD OF REVIEW

        Generally, a prisoner has a statutory right to collaterally

  attack his conviction or sentence. Watson v. United States, 165

  F.3d 486, 488 (6th Cir. 1999) (“[B]oth the right to appeal and the

  right to seek post-conviction relief are statutory rights that may

  be   waived    if    the   waiver    is       knowingly,    intelligently,        and

  voluntarily made.”). For a petitioner to prevail on a 28 U.S.C. §

  2255 claim, he must show that the judgment was rendered without

  jurisdiction, or that the sentence imposed was not authorized by

                                            6
Case: 5:16-cr-00005-JMH-EBA Doc #: 112 Filed: 03/22/21 Page: 7 of 21 - Page ID#: 946



  law nor open to collateral attack, or otherwise must show that

  there was “a denial or infringement of the constitutional rights

  of the prisoner as to render the judgment vulnerable to collateral

  attack.” 28 U.S.C. § 2255.

         Put another way, “[t]o prevail on a motion under § 2255, a

  [petitioner] must prove ‘(1) an error of constitutional magnitude;

  (2) a sentence imposed outside the statutory limits; or (3) an

  error of fact or law that was so fundamental as to render the

  entire proceeding invalid.’” Goward v. United States, 569 F. App’x

  408, 412 (6th Cir. 2014) (quoting McPhearson v. United States, 675

  F.3d 553, 559 (6th Cir. 2012)). The petitioner must sustain these

  allegations by a preponderance of the evidence. McQueen v. United

  States,    58    F.   App’x    73,    76   (6th     Cir.    2003)   (unpublished)

  (“Defendants seeking to set aside their sentences pursuant to 28

  U.S.C. § 2255 have the burden of sustaining their contentions by

  a preponderance of the evidence.”); Pough v. United States, 442

  F.3d   959,     964   (6th   Cir.    2006).    If   the    petitioner   alleges   a

  constitutional error, he must establish by a preponderance of the

  evidence that the error “had a substantial and injurious effect or

  influence on the proceedings.” Watson, 165 F.3d at 488 (citing

  Brecht v. Abrahamson, 507 U.S. 619, 637–38 (1993); Pough, 442 F.3d

  at 964. Alternately, if he alleges a non-constitutional error, he

  must establish “a fundamental defect which inherently results in

  a complete miscarriage of justice . . . an error so egregious that

                                             7
Case: 5:16-cr-00005-JMH-EBA Doc #: 112 Filed: 03/22/21 Page: 8 of 21 - Page ID#: 947



  it amounts to a violation of due process.” Watson, 165 F.3d at 488

  (citing United States v. Ferguson, 918 F.2d 627, 630 (6th Cir.

  1990).

        A petitioner may object to a magistrate judge’s report and

  recommendation.     Fed.   R.    Civ.   P.   72(b)(2).   If   the   petitioner

  objects, “[t]he district judge must determine de novo any part of

  the magistrate judge's disposition that has been properly objected

  to.” Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1).

  “Only those specific objections to the magistrate's report made to

  the district court will be preserved for appellate review.” Carson

  v. Hudson, 421 F. App’x 560, 563 (6th Cir. 2011) (quoting Souter

  v. Jones, 395 F.3d 577, 585–86 (6th Cir. 2005).

                                  III. DISCUSSION

        Myers’s objections to the Report and Recommendation [DE 104]

  expand on the arguments used to support his § 2255 petition. See

  [DE 108]. The Court, having reviewed the record, Myers’s Motion

  [DE 73], Magistrate Judge Atkins’s Report and Recommendation [DE

  104]m and Myers’s Objection [DE 108], finds Myers’s claims do not

  rise to the level of proof required to demonstrate a constitutional

  violation of the magnitude required by 28 U.S.C. § 2255. Further,

  this Court declines to issue a certificate of appealability in

  this case.

                   A. INEFFECTIVE ASSISTANCE OF COUNSEL



                                          8
Case: 5:16-cr-00005-JMH-EBA Doc #: 112 Filed: 03/22/21 Page: 9 of 21 - Page ID#: 948



         To prevail on an ineffective assistance of counsel claim under

  § 2255, the petitioner must prove both deficient performance and

  prejudice. Strickland v. Washington, 466 U.S. 668, 687 (1984). To

  prove    deficient    performance,     he       must    show    that     “counsel’s

  representation        fell    below        an     objective           standard     of

  reasonableness.” Id. at 687–88. In applying this test, reviewing

  courts must “indulge a strong presumption that counsel’s conduct

  falls within the wide range of reasonably professional assistance

  . . .” Id. Second, the petitioner must establish prejudice, by

  showing there is a reasonable probability that but for counsel’s

  unprofessional errors, the result of his proceedings would have

  been     different.    Id.   at   694–95.       Notably,       “[w]hen     deciding

  ineffective-assistance       claims,    courts         need    not    address    both

  components of the [deficient performance and prejudice] inquiry

  ‘if the defendant makes an insufficient showing on one.’” Campbell

  v. United States, 364 F.3d 727, 730 (6th Cir. 2004); Strickland,

  466 U.S. at 697.

         Courts have “declined to articulate specific guidelines for

  appropriate attorney conduct and instead have emphasized that

  ‘[t]he    proper   measure   of   attorney       performance         remains    simply

  reasonableness under prevailing professional norms.’” Wiggins v.

  Smith, 539 U.S. 510, 521 (2003) (quoting Strickland, 466 U.S. at

  688) (alterations in Wiggins). Still, a court’s review of this

  prong includes a “strong presumption that counsel’s conduct falls

                                         9
Case: 5:16-cr-00005-JMH-EBA Doc #: 112 Filed: 03/22/21 Page: 10 of 21 - Page ID#:
                                     949


within the wide range of reasonable professional assistance.”

Strickland, 466 U.S. at 689. Petitioner carries the burden of

establishing that “‘counsel made errors so serious that counsel

was not functioning as the ‘counsel’ guaranteed the defendant by

the Sixth Amendment.’” Harrington v. Richter, 562 U.S. 86, 104

(2011) (quoting Strickland, 466 U.S. at 687).

      Meeting “Strickland’s high bar is never an easy task.” Padilla

v. Kentucky, 559 U.S. 356, 371 (2010). The standard “must be

applied with scrupulous care, lest ‘intrusive post-trial inquiry’

threaten the integrity of the very adversary process the right to

counsel is meant to serve.” Harrington, 562 U.S. at 105. “Even

under    de   novo   review,     the   standard    for    judging    counsel’s

representation is a most deferential one” because “[u]nlike a later

reviewing court, the attorney observed the relevant proceedings,

knew of materials outside the record, and interacted with the

client, with opposing counsel, and with the judge.” Id.

  1. COUNSEL’S ALLEGED FAILURE TO STATE WHETHER THE ACCA APPLIED

      Myers alleges his counsel was ineffective because she could

not inform him whether or not his prior Florida conviction for

burglary was a qualifying predicate offense under the Armed Career

Criminal Act, 18 U.S.C. § 924(e). [DE 73-1 at 2]. Ultimately,

Magistrate Judge Atkins found that Myers’s contention on this issue

fails, given the developing status of the ACCA at the time. [DE

104 at 8-16]. Moreover, although Myers objects to part of the

                                       10
Case: 5:16-cr-00005-JMH-EBA Doc #: 112 Filed: 03/22/21 Page: 11 of 21 - Page ID#:
                                     950


Magistrate Judge’s Recommendation, he does not make any challenges

on this issue. Nevertheless, the Court agrees that Myers does not

meet the burden of proof to demonstrate ineffective assistance of

counsel on this issue.

      Myers relies on Sawaf v. United States, 570 F. App’x 544 (6th

Cir. 2014), contending that his counsel’s performance at the pre-

trial   stage    of     the    proceedings   results    in    a   presumption     of

prejudice. In Sawaf, counsel failed to advise his client about the

applicable sentencing guidelines prior to trial in an “objectively

unreasonable      and     constitutionally     ineffective           assistance   of

counsel at the pre-trial stage of the proceedings.” Id. at 546

(citing Smith v. United States, 348 F.3d 545, 552-53 (6th Cir.

2003)). The Sixth Circuit explained the presumption further:

      The applicable presumption means that the district court
      should have started its analysis by assuming that Sawaf
      had   been   prejudiced   with   regard  to   the   plea
      negotiations, and then asked whether there was evidence
      to rebut that presumption. Instead, the district court
      determined that Sawaf’s claim that he would have entered
      a guilty plea if adequately informed was not credible,
      given Sawaf’s continued insistence that he was innocent,
      prior to and during the trial, after the trial, and even
      during the evidentiary hearing, and effectively declined
      to credit Sawaf with the applicable presumption of
      prejudice.

Id. at 548. Thus, where a claim of ineffective assistance of

counsel    arises       from    the   plea-bargaining        stage     of   criminal

proceedings, the second part of the Strickland analysis, or the

prejudice prong, “focuses on whether counsel’s constitutionally


                                        11
Case: 5:16-cr-00005-JMH-EBA Doc #: 112 Filed: 03/22/21 Page: 12 of 21 - Page ID#:
                                     951


ineffective performance affected the outcome of the plea process.”

Sawaf, 570 F. App’x at 547. However, following a review of the

record and the law at the time of Myers’s plea negotiations, the

Court finds Myers’s argument unavailing.

      Under the Armed Career Criminal Act, “a defendant who violates

18 U.S.C. § 922(g) and has three prior convictions for serious

drug offenses or violent felonies must receive a fifteen-year

mandatory minimum sentence.” United States v. Mitchell, 7443 F.3d

1054, 1058 (6th Cir. 2014) (citing United States v. Johnson, 707

F.3d 655, 658 (6th Cir. 2013)). At the time of Myers’s charges, as

Magistrate Judge Atkins states, whether a prior conviction for

burglary fell within the definition of a predicate offense under

the ACCA was subject to developing law and review by the sentencing

judge. [DE 104 at 10].

      In Taylor v. United States, the U.S. Supreme Court found that

“an   offense    constitutes      ‘burglary’   for   purposes     of    §   924(e)

sentence     enhancement      if    either     its    statutory        definition

substantially corresponds to ‘generic’ burglary, or the charging

paper and jury instructions actually required the jury to find all

the   elements     of   generic    burglary    in    order   to   convict     the

defendant.” 495 U.S. 575, 602 (1990). Several years later in

Shepard v. United States, the Supreme Court further addressed which

documents courts were to consider when determining whether a prior

burglary conviction met the elements of the generic offense. 544

                                       12
Case: 5:16-cr-00005-JMH-EBA Doc #: 112 Filed: 03/22/21 Page: 13 of 21 - Page ID#:
                                     952


U.S. 13 (2005). Specifically, the Court held that limited documents

which may be used to consider the applicability of the ACCA include

“the terms of the charging document, the terms of a plea agreement

or transcript of colloquy between judge and defendant in which the

factual basis for the plea was confirmed by the defendant, or to

some comparable judicial record of this information.” Shepard, 544

U.S. at 26.

      Here, as Magistrate Judge Atkins notes, in order to determine

whether Myers’s conviction for “Burglary of Structure” in Florida

counted as a predicate offense under the ACCA, the Court would be

required to consider whether the elements under Florida law matched

the elements of the generic crime of burglary. [DE 104 at 12]. In

United States v. Weeks¸ the Eleventh Circuit considered Florida’s

burglary statute as it related to the ACCA:

      Although Florida’s burglary statute facially encompasses
      both generic and non-generic burglaries, a conviction
      under the statute can still qualify as a generic burglary
      if the charging documents or other Shepard-approved
      sources show that the offense involved unlawful entry
      into a building or structure. See United States v.
      Matthews, 466 F.3d 1271, 1274-75 (11th Cir. 2006); see
      also United States v. Rainer, 616 F.3d 1212, 1215 (11th
      Cir. 2010) (explaining that “a conviction under a non-
      generic burglary statute” still qualifies as a violent
      felony under the ACCA’s enumerated-offenses clause “if
      the indictment shows that the defendant was charged only
      with a burglary of a building). Because the charging
      documents show that Weeks was charged with unlawfully
      entering into three separate buildings with intent to
      commit a crime, his convictions qualify as generic
      burglaries under the ACCA’s enumerated-offenses clause…



                                       13
Case: 5:16-cr-00005-JMH-EBA Doc #: 112 Filed: 03/22/21 Page: 14 of 21 - Page ID#:
                                     953


Id. at 1262-63. Accordingly, at the time of plea negotiations and

trial, as Myers concedes, both the United States and counsel for

Myers believed that his prior conviction was or was possibly a

predicate offense under the ACCA. [DE 104 at 13; DE 108 at 2]. In

fact, the record demonstrates that Lewis did explain the possible

sentencing ranges that Myers faced and explained how the law was

evolving. [DE 98 at 14-16, 27-28]. By Myers’s own testimony at the

evidentiary hearing, Lewis advised him that a final determination

on the ACCA’s applicability was “‘up to the Judge.’” [DE 98 at

14]. Accordingly, given Court’s responsibility to make the final

determination, neither party could say with absolute certainty

whether Myers would receive a sentencing enhancement.

      Following Myers’s conviction, but prior to sentencing, the

U.S. Supreme Court further modified the ACCA’s predicate offense

analysis. Specifically, in Mathis v. United States, the Court held

that the ACCA does not permit a court to examine documents listed

in Shepard “when a defendant is convicted under a statute that

lists multiple, alternative means of satisfying one (or more) of

its elements. 136 S.Ct. 2243, 2248 (2016). As a result, when

determining whether the prior burglary conviction counted as a

predicate offense under the ACCA, this Court would look only to

the statutory elements of the offense, rather than the particular

facts underlying the conviction. At sentencing, the decision in



                                       14
Case: 5:16-cr-00005-JMH-EBA Doc #: 112 Filed: 03/22/21 Page: 15 of 21 - Page ID#:
                                     954


Mathis led the United States to ultimately concede that Myers’s

prior conviction was not subject to the ACCA. [DE 60 at 2].

       Given the evolving interpretations of the ACCA and Court’s

responsibility to make an ultimate determination, counsel could

not, nor was required to provide a definitive answer as to whether

Myers’s prior conviction would subject him to any sentencing

enhancements with absolute certainty. The Sixth Circuit has held

that “nonegregious errors such as failure to perceive or anticipate

a    change   in   the   law   .   .   .    generally   cannot   be     considered

ineffective assistance of counsel.” Alcorn v. Smith, 781 F.2d 58,

62 (6th Cir. 1986); see also United States v. Harms, 371 F.3d 1208,

1212 (10th Cir. 2004) (“The Sixth Amendment does not require

counsel for a criminal defendant to be clairvoyant.”). Here, the

record and status of the law rebuts any presumption of counsel’s

alleged deficient performance, even if applicable. Thus, Myers’s

ineffective assistance of counsel claim on this issue fails.

    2. COUNSEL’S ALLEGED FAILURE TO ADVISE OF OPTION FOR OPEN PLEA

       Myers further contends that his counsel failed to inform him

of the option to enter an open plea to the indictment. [DE 73-1 at

10].    Although    both   parties     conceded    no   open     plea    had   been

discussed, even assuming deficient performance, Magistrate Judge

Atkins found that Myers cannot satisfy the prejudice prong of

Strickland. Following a review of the record and consideration of

Myers’s objection, the Court agrees with Magistrate Judge Atkins.

                                           15
Case: 5:16-cr-00005-JMH-EBA Doc #: 112 Filed: 03/22/21 Page: 16 of 21 - Page ID#:
                                     955


      The decision to plead guilty rests with the defendant. Smith

v. United States, 348 F.3d 545, 552 (6th Cir. 2003). Counsel does,

however, have an absolute obligation to “fully inform her client

of the available options.” Id. at 552. Failing to do so can violate

a defendant’s right to effective assistance of counsel. Id. A

defendant must do more than state that he or she would have gone

to trial if counsel gave different advice. Shimel v. Warren, 838

F.3d 685, 698 (6th Cir. 2016); see also Moore v. United States,

676 F. App’x 383, 385-86 (6th Cir. 2017). “If a plea bargain is

offered, a defendant has the right to effective assistance of

counsel in considering whether to accept it.” Lafler v. Cooper,

566 U.S. 156, 162-68 (2012). For a defendant to establish that the

ineffective     assistance    of   counsel    led   him   to   reject   a   plea

agreement and proceed to trial, he must show that:

      but for the ineffective advice of counsel there is a
      reasonable probability that the plea offer would have
      been presented to the court (i.e., that the defendant
      would have accepted the plea and the prosecution would
      not have withdrawn it in light of intervening
      circumstances), that the court would have accepted its
      terms, and that the conviction or sentence, or both,
      under the offer's terms would have been less severe than
      under the judgment and sentence that in fact were
      imposed.

Id. at 164; see also Magana v. Hofbauer, 263 F.3d 542, 547-48 (6th

Cir. 2001). The prejudice prong is presumptively satisfied “if

counsel failed to provide the defendant with an estimated range of

the penalties that could result from a trial conviction” and “the


                                       16
Case: 5:16-cr-00005-JMH-EBA Doc #: 112 Filed: 03/22/21 Page: 17 of 21 - Page ID#:
                                     956


difference between the length of the sentence proposed in the

Government’s plea offer and the sentence imposed after a trial

conviction was substantial.” Sawaf v. United States, 570 F. App’x

544, 547 (6th Cir. 2014) (citing United States v. Morris, 470 F.3d

596, 602 (6th Cir. 2006), Griffin v. United States, 330 F.3d 733,

737 (6th Cir. 2003)). Finally, when a defendant alleges ineffective

assistance of counsel in plea negotiations, the representations of

the Parties and findings made by the judge constitute a barrier to

relief in later proceedings attacking it. Blackledge v. Allison,

431 U.S. 63, 73-74 (1977). There is a “strong presumption of

verity” of statements made under oath during the acceptance of a

plea bargain. Id. at 74.

      As noted, Magistrate Judge Atkins found that “the record

reflects that the government, and Lewis, both concede that Myers

was not offered an open plea.” [DE 104 at 16]. Nevertheless, even

assuming Lewis provided deficient performance, Magistrate Judge

Atkins explained that Myers cannot sufficiently demonstrate that

the    prejudice      prong   of    Strickland        is    satisfied.          [Id.].

Specifically,      Magistrate       Judge     Atkins       found     that       “[t]he

evidentiary     hearing    proved    that     Myers    would       not   have    even

considered,     let   alone   accept,    an   open     plea    offer     since     the

possibility of a 15 year to life sentence was on the table.” [Id.].

Myers objects to this, suggesting that the fact that an open plea

was never discussed is sufficient alone to support a claim of

                                        17
Case: 5:16-cr-00005-JMH-EBA Doc #: 112 Filed: 03/22/21 Page: 18 of 21 - Page ID#:
                                     957


ineffective assistance of counsel. [DE 108 at 3-4]. “Since an open

plea to the Indictment was never discussed,” Myers maintains that

“it is mere speculation on the Magistrate’s part as to whether

Myers would or would not have accepted an open plea.” [Id. at 4].

      Although Myers indicated that he was interested in taking a

plea,    once   he   became   aware   of    the    possible   ACCA   sentencing

enhancement, the record clearly supports a conclusion that he would

not accept such a plea. Throughout the evidentiary hearing Myers

expressed his disillusionment with accepting any plea that did not

guarantee that the ACCA did not apply. [DE 98 at 12-16]. Counsel

repeatedly consulted with Myers on issues regarding sentencing

options and developments concerning the application of the ACCA.

[Id.]. As Magistrate Judge Atkins points out, Myers was aware that

the government believed the ACCA applied and knew going to trial

would likely result in the same guideline range. [DE 104 at 16].

Knowing these possible outcomes, Myers elected to forgo a reduction

for     acceptance    of   responsibility         and   continued    to   trial.

Accordingly, the Court agrees with Magistrate Judge Atkins that

Myers fails to establish ineffective assistance of counsel on this

issue as well.

                     B. CERTIFICATE OF APPEALABILITY

      “[A] certificate of appealability may issue . . . only if the

applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). To make this showing

                                       18
Case: 5:16-cr-00005-JMH-EBA Doc #: 112 Filed: 03/22/21 Page: 19 of 21 - Page ID#:
                                     958


for constitutional claims rejected on the merits, a defendant must

demonstrate     that   “reasonable     jurists   would    find   the   district

court's    assessment    of   the    constitutional    claims    debatable   or

wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also

Miller–El v. Cockrell, 537 U.S. 322, 338 (2003). The “question is

the debatability of the underlying constitutional claim, not the

resolution of that debate.” Miller–El, 537 U.S. at 342. For claims

denied on procedural grounds, a certificate appealability “should

issue when the prisoner shows, at least, that jurists of reason

would find it debatable whether the petition states a valid claim

of the denial of a constitutional right and that jurists of reason

would find it debatable whether the district was correct in its

procedural ruling.” Slack, 529 U.S. at 484.

      In the present case, the Court finds that reasonable jurists

would not debate the denial of Myers’s Motion [DE 73]. Thus, the

Court will not issue a certificate of appealability in this matter.

                          C. MISCELLNEOUS MOTIONS

      As a final matter, Myers has filed several other motions that

remain    pending   before    this   Court.   Following    Magistrate     Judge

Atkins’s Report and Recommendation [DE 104], Myers filed a Motion

to Appeal [DE 105]. However, because the Magistrate Judge’s report

does not serve as a final ruling on Myers’s § 2255 motion, his

Motion to Appeal [DE 105] will be denied.



                                       19
Case: 5:16-cr-00005-JMH-EBA Doc #: 112 Filed: 03/22/21 Page: 20 of 21 - Page ID#:
                                     959


   Myers has also filed a motion to remove his current counsel of

record, C. William Swinford, Jr. [DE 109]. As grounds, Myers

essentially      expresses    his    frustration    with    the   process    of

obtaining a final ruling on his Motion to Vacate [DE 73]. However,

his counsel cannot be held accountable for delays in the Court’s

ability to consider his pending motions. For this reason, his

motion [DE 109] will be denied.

      In addition, having considered Myers’s motion to vacate [DE

73], the Court will also deny as moot his Motion to Expedite [DE

111].

                               IV. CONCLUSION

      In   the   instant     case,   Myers’s   Motion    [DE   73]   fails   to

demonstrate that “there has been such a denial or infringement of

the constitutional rights of the prisoner as to render the judgment

vulnerable to collateral attack.” 28 U.S.C. § 2255(b). Because “it

plainly appears . . . that the moving party is not entitled to

relief, the [Court] must dismiss the motion.” Rules Governing

Section 2255 Proceedings, Rule 4.

      Accordingly, IT IS ORDERED as follows:

      (1) Defendant Jason Edward Myers’s Motion to Vacate or Set

Aside Judgment and Sentence Under 28 U.S.C. § 2255 [DE 73] is

DENIED;

      (2) Myers’s request for a certificate of appealability is

DENIED;

                                       20
Case: 5:16-cr-00005-JMH-EBA Doc #: 112 Filed: 03/22/21 Page: 21 of 21 - Page ID#:
                                     960


      (3) This action is DISMISSED and STRICKEN from the Court’s

active docket;

      (4) Judgment SHALL be entered contemporaneously with the

Memorandum Opinion and Order;

      (5) Defendant Myers’s Motion for Appeal [DE 105] is DENIED;

      (6) Defendant Myers’s Motion to Remove Attorney [DE 109] is

DENIED; and

      (7) Defendant Myers’s Motion to Expedite [DE 111] is DENIED.

      This 22nd day of March, 2021.




                                       21
